ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “a first combiner that includes an output and a set of inputs, wherein each input of the set of inputs is coupled to the input of the second amplifier of a respective transmit channel of the plurality of transmit channels; a second combiner that includes an output and a set of inputs, wherein each input of the set of inputs is coupled to the second amplifier of a respective transmit channel of the plurality of transmit channels; a third combiner that includes an output, a first input coupled to the output of the first combiner, and a second input coupled to the output of the second combiner; and a splitter that includes an input coupled to the output of the third combiner and a set of outputs, wherein each output of the set of outputs is coupled the input of the third amplifier of a respective receive channel of the plurality of receive channels”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .

As for independent claim 11, none of the prior art of record either taken alone or in combination discloses the claimed “a loopback path that includes: a combiner that includes a set of inputs and an output, wherein each input of the set of inputs is coupled to a respective transmit channel of the plurality of transmit channels; and a splitter that includes an input coupled to the output of the combiner and a set of outputs, wherein each output of the set of outputs is coupled to the input of a respective first amplifier of a respective receive channel of the plurality of receive channels”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 12-20 depends ultimately from allowable, independent claim 11, so each of dependent claims 12-20 is allowable for, at least, the reasons for which independent claim 11 is allowable. 
The closest prior art is found to be:
Pavao-Moreira et al. (US 2016/0266239 A1) describes a radar device and method that can provide improved sensitivity. Pavao-Moreira et al. (‘239) partially discloses the transceiver claimed (Figures 4-5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUZHAT PERVIN/Examiner, Art Unit 3648                          

/PETER M BYTHROW/Primary Examiner, Art Unit 3648